DETAILED ACTION
This Office Action is in response to Amendment filed 8-4-22.  Claim 13 has been cancelled as requested by Applicant.  Claims 1-12, 14, 22-30 are presented for further examination.
Claims 15-21 have been withdrawn as requested by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting 
The non-statutory double patenting rejection is based on a judicially createddoctrine grounded in public policy (a policy reflected in the statute) so as to prevent theunjustified or improper timewise extension of the "right to exclude" granted by a patentand to prevent possible harassment by multiple assignees. A nonstatutoryobviousness-type double patenting rejection is appropriate where the conflicting claimsare not identical, but at least one examined application claim is not patentably distinctfrom the reference claim(s) because the examined application claim is either anticipatedby, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d)may be used to overcome an actual or provisional rejection based on a non-statutorydouble patenting ground provided the conflicting application or patent either is shown tobe commonly owned with this application, or claims an invention made as a result ofactivities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign aterminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with37 CFR 3.73(b). 
Claims 1-14 and 22-30 of instant application 17/661,676 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-15, 28-42 of patent application 16/824,477. 
Although the conflicting claims are not identical, they are not patentably distinctfrom each other because claims 1-15, 28-42 of patent application 16/824,477 contain the limitations of claims 1-14, 22-30 of the instant application ‘676 and as such the ‘477 patent application anticipates claims 1-14, 22-30 of the '477 instant application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-25, 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23-25, 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
The omitted structural cooperative relationships are: the preamble of independent claims 1 and 22.  Being that these claims are all either dependent directly from claims 1 or 22 or depending on a claim that is directly dependent upon claims 1 or 22, the preamble of claims 1 and 22 should be stated.  Claims 23-25, 29-30 should state “the one or more access and user devices of claim” as their preamble from independent claims 1 and 22 and not “the one or more SSDDs of claims 1/22”.  Please amend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14, 26-29 are rejected under 35 USC 103 as being unpatentable over Buentello et al. (hereinafter “Buentello”, US Patent 10,977,881 B1) in view of Glazier et al. (hereinafter “Glazier”, US Patent Publication 2018/0293603 A1).

As per claims 1, 27, Buentello discloses One or more access and user devices comprising: 
At least one computer processing unit (CPU) with computational capabilities that is connected to and controls a computer memory via an 5address bus and a data bus where said address bus accesses a designated range of computer memories and range of memory bits and said data bus provides a flow of transmission(s) of data into and out of said CPU and computer memory (column 4, lines 60-67, column 6, lines 54-56, column 7, lines 29-35); 

So that one or more computer-based vehicle service scheduling and dispatch (SSDD) devices are operational in connection with or separately from said access and user devices, said (SSDD) devices comprising:
an ability to communicate with a vehicle owner, 10obtain a description of an owner's concern regarding a vehicle, assess potential issues that might exist for each vehicle, as well as to determine, schedule, and individualize and match each detail of a vehicle visit to any vehicle associated business that enters a workshop (column 7, lines 10-20; 61-67, column 8, lines 1-16) 
Wherein said (SC) devices are employed to provide analysis that includes prediction and monitorization of services and associated costs required for each vehicle and fleet of 15vehicles or each vehicle or fleet of vehicles on a per vehicle basis and that includes provision of a determined time increment required for completion of said services (column 8, lines 14-26, 49-57).  
Buentello does not explicitly disclose:
Wherein said databases are protected via securitization and/or encryption and are dynamically changing databases that can accumulate and sort data as needed to provide artificial intelligence (AI) to said SSDDs.
However, Glazier teaches using artificial intelligence to observe user input content and to identify new items that should be added to the database.  Trust and safety procedures are incorporated to monitor, flag, and prohibit fraudulent use (paragraphs [0094, 0098]).
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement or incorporate Glazier’s databases are protected via securitization and/or encryption and are dynamically changing databases that can accumulate and sort data as needed to provide artificial intelligence (AI) to said SSDDs in Buentello’s devices in order to prohibit fraudulent use of the system.

As per claims 2, 28, Buentello discloses The One or more access and user devices of claim 1, wherein said SSDDs provide information in a form of data via one or more data streams and act to control one or more outputs devices, wherein said output devices are 20computing devices, wherein databases store data and configure bi-directional transmission of data to and from multiple SSDDs, wherein said user devices, said access devices, and said SC devices are computing devices, and wherein one or more user, access, and SSDDs devices store and provide at least partial copies of portions of a master database, and wherein said master database can also include partial databases and each of said databases are linked and 25communicate with each other and wherein said user, access and/or SSDDs include one or more logging and monitoring databases that provide statistical and numerical calculations utilizing data (column 12, lines 4-14, column 14, lines 5-7).  

As per claims 3, 29, Buentello discloses The One or more access and user devices of claim 1, wherein said one or more SSDDs authenticate 30using a first set of computing operations, and validate using a second set of computing operations, and wherein a third set of computing operations controls access for a specified set of Page 88 of 101users of said SSDDs and wherein data associated with said operations is securitized or encrypted or securitized and encrypted (column 3, lines 13-20).  

As per claim 4, Buentello discloses The One or more access and user devices of claim 1, wherein said SSDDs provide information in data 5format that optimizes performance and profitability for said vehicle associated business and wherein said data is accessible in order that said data is produced, analyzed, and interpreted and is optionally contained within a report that summarizes interpretation of said data and wherein said vehicle associated business is a dealership for any vehicle including but not limited to boast, ships, airplanes, rockets, missiles, trains, and electrically driven vehicles (column 4, lines 5-12).  

As per claim 105, Buentello discloses The One or more access and user devices of claim 4, wherein said vehicle abruptly enters a dealership's workshop in an unscheduled manner or wherein said vehicle is scheduled for future service at said dealership’s workshop (column 5, lines 15-23).  

As per claim 6,  The One or more access and user devices wherein two separate customer types exist as either a subscription customer or an inquiry customer, wherein a subscription customer has subscribed permission to utilize the a Carmen SSDD for connected automobiles such that automatic transmission of vehicle data and provider data includes vehicle type, age, and mileage that is automatically accessed so that an intelligent engine of a Carmen Services Menu Provider provides, via artificial intelligence, a specially selected inquiry menu of services and vehicular analysis so that said subscription customer is provided seamless service in that said seamless service does requires a minimum or none of a vehicle owner’s input and wherein said inquiry customer must at a minimum provide data and information to said SSDDs to determine service teams and an actual time required to perform each of necessary and/or selected services via a required services selector.
As per claim 7, Buentello discloses The One or more access and user devices of claim 1, wherein said predictive assessments provide statistical certainty with regard to vehicular needs based upon historical data obtained from each vehicle and wherein said historical data resides in one or more static or dynamic databases that are included within said one or more computer-based SSDDs (column 4, lines 25-33).  

As per claim 8, Buentello discloses The One or more access and user devices of claim 1, wherein said databases are located within at least one of a group consisting of; a stand-alone, laptop, or mobile computer, a client-server, a network of computers that are networked individually or together and access an internet, a cellular phone that is a smart phone, and a cloud computer (column 3, lines 10-16).  

As per claim 9, Buentello discloses The One or more access and user devices of claim 1, wherein said devices access at least one of a group consisting of an internet, intranet, and extranet such that said devices can obtain data generated from multiple sources in addition to data obtained from a single or multiple vehicle related businesses and/or dealerships (column 2, lines 42-49).  

As per claims 10, Buentello discloses The One or more access and user devices of claim 1, wherein costs, profitability and associated services required data is provided on a per owner basis for individual or fleets of vehicles to vehicle related businesses and dealerships (column 5, lines 35-42).  

As per claims 511, Buentello discloses The One or more access and user devices of claim 1, wherein prediction of items required to service said vehicles are selected from at least one of a group consisting of, non-essential items that will be recommended for/while service is performed for said vehicles during servicing, a level of skill of one or more technicians that will be required, essential equipment required, essential and non- essential parts stock requirements, a total number of hours said vehicle(s) will reside in a vehicle 10bay/workshop of said dealership, a final repair order value that includes a cost to a consumer, and prediction and optimization of utilization and need of and for loaner vehicles, wherein said prediction is based on data attributes including time and mileage, time on roadways, streets, and highways, as well as customer spending habits, number of vehicles owned and maintenance items that will be sold so that how and which one or more staff members of said vehicle related 15business and/or dealership should interact with an owner of said vehicle (column 6, lines 18-26).  

As per claim 12, Buentello discloses The One or more access and user devices of claim 1, wherein use of data from databases created or obtained using said SC devices provides business intelligence in a form of predictive reports that at least predict and can also provide plots with said reports that provide details from at least one 20of a group consisting of; current/future shop revenues, current/future shop efficiencies, current/future staffing needs, current/future bay needs, current/future averages regarding all vehicle makes/models/years and associated repair order values, current/future parts inventory requirements, a number of service vehicles to be traded in and upgraded, and an appropriate time to present customers with an offer for trade-in that is dependent on predictions obtained from 25said SSDDs (column 8, lines 1-17).  

As per claim 14, Buentello discloses The One or more access and user devices of claim 1, wherein said databases are virtual devices and wherein said one or more SSDD devices are real and/or physical devices (column 13, lines 40-45).  

As per claim 26, Buentello discloses The One or more access and user devices of claim 1, wherein said devices are employed to provide at lease one of a group consisting of service, repairs, maintenance, and predictive analysis for autonomous are driverless or autonomous and driverless vehicles on a per vehicle basis and includes a time required for accomplishment of said services.

Allowable Subject Matter
Claim 22 is allowed.
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
The Office notes the following argument(s):
Regarding double patenting rejection, applicant has filed a terminal disclaimer.
Regarding 112 rejection of claims 2-14, 22-30, applicant has amended these claims and corrected the preamble of independent claim 1 and all subsequent dependent claims.
Regarding the 102 rejection, applicant has amended independent claim 1 to overcome the reference to Buentello.  
In response to:
No terminal disclaimer has been filed in the application.
Claims 23-25, 29-30 continue to recite incorrect preamble.  Please correct.
Applicant placed objected claim 13’s limitation into independent claim 1.  However, claim 13 depended upon claim 2.  Claim 13 was objected to as being allowed including all intervening claims (claim 2).  Claim 13 alone is not allowable.  Therefore, Applicant must include intervening claim 2 according to the objection.  Otherwise, the current 103 rejection stands.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996. The examiner can normally be reached IFP M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



August 11, 2022
/BARBARA B Anyan/Primary Examiner, Art Unit 2457